DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on June 16, 2021 has been entered.
Claims 5, 12 and 18 have been canceled without prejudice. Claims 1-4, 6-11, 13-17, 19 and 20 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 8 and 15 are objected to because the following element(s) lacks proper antecedent basis in the claim:  
Claims 1, 8 and 15 lines 10, 16 and 17 respectively: “each floor”  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-4, 6-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 include the limitation “the pre-information including, for each door zone magnet, an identification code”.  However the claim previously describes at least one door zone magnet.  It is unclear whether applicants intend to further limit the at least one door zone magnet to be multiple door zone magnets.  For examining purposes, this limitation is interpreted as stating “the pre-information including, for each of the at least one door zone magnets, an identification code”.  
Claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, 19 and 20 depend from claims 1, 8 or 15 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1, 8 or 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland (US 4,658,935).
Claims 1, 8 and 15: Holland discloses a method, a safety control unit comprising at least one processor configured to execute at least one portion of computer program code stored on at least one memory and an elevator system including a pulse sensor unit, a door zone sensor unit, and safety control unit communicatively coupled to each other, for defining absolute position information of an elevator car of an elevator, where a pulse position information of the elevator car is continuously obtained (column 3 lines 10-12).  The pulse position information is a position information of the elevator car in pulses, and an absolute position information of the elevator car is defined by adding a predefined correction value (floor height) to the obtained pulse position information of the elevator car, where the predefined correction value indicates a drift between the obtained pulse position information of the elevator car and an actual pulse position of the elevator car cause by rope slippage or rollback (column 10 lines 8-15).  Pre-information about a door zone magnet at a door zone of different floors of an elevator shaft of the elevator is obtained and stored as pre-information during a setup run, as is recognized in the art, where the pre-information includes for each door zone magnet, an identification code of the door zone magnet and a door zone magnet pulse position 
Claims 2, 9 and 16: Holland discloses a method, a safety control unit and an elevator system as stated above, where the pulse position information of the elevator car is obtained from a pulse sensor unit comprising a quadrature sensor configured to measure incremental pulses from a rotating magnet ring (rotatable pulse wheel 23) arranged in an overspeed governor arranged in the elevator shaft of the elevator (column 4 lines 45-50).
Claims 6, 13 and 19: Holland discloses a method, a safety control unit and an elevator system, where a door zone magnet is at different floors of an elevator shaft, and the synchronization run comprises detecting a first door zone magnet of the elevator shaft based on the elevator car being at a first position that is a detection position corresponding to the first door zone magnet, obtaining an identification code of the detected first door zone magnet from the door zone sensor unit, comparing the obtained identification code of the detected first door zone magnet to the stored pre-information in order to identify the detected first door zone magnet, and obtaining from the stored pre-information, a stored door zone magnet pulse position information corresponding to the detected first door zone magnet based on identifying the detected first door zone magnet, as stated above.  Due to the different floors, the synchronization run would also include a second door zone magnet at a second position.  A pulse position distance between the detected first door zone magnet and the detected second door zone magnet is defined, and compared to a corresponding distance defined based on the stored pre-information (column 9 lines 37-45).
Claims 7, 14 and 20: Holland discloses a method, a safety control unit and an elevator system as stated above, where the synchronous position and the advance position are the same when the elevator car stops, which represents absolute position (column 10 lines 1-3).  Therefore the absolute position information is defined at two channels.

Allowable Subject Matter
Claims 3, 4, 10, 11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 10 and 17: The prior art does not teach nor suggest a method, a safety control unit and an elevator system, where pre-information includes for each door zone magnet, a floor number of the door zone magnet, a magnet type of the door zone magnet, and a linear position information of the elevator car within a door zone in which the door zone magnet is located, including all limitations of any intervening claims.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 4 and 11 depend from claims 3 or 10 and therefore inherit all allowed claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,925,859 pertaining to using door zone magnets to indicate absolute position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             November 6, 2021